              Case 19-22020       Doc 219         Filed 09/02/20     Entered 09/02/20 17:58:22            Desc Main
                                  UNITED STATES   BANKRUPTCY
                                              Document    PageCOURT
                                                                1 of 33
                                FOR THE WESTERN DISTRICT OF TENNESSEE
                                        Western        DIVISION

CASE NAME:         CAH Acquisition Company #11                                            CASE NO:
                                                                                                          19-22020-PJD
                  Monthly Operating Report for the Month Ending (month/day/year) July 31, 2020

                For the period beginning (month,day)July 1           and ending(month,day) July 31

NAICS Industry Classification Code: 622110


THIS REPORTIS TO BE FILED 15 DAYSAFTER THE END OF THE MONTH -- The Debtor must attach each
ofthe following reports/documents unless the U.S. Trustee has waived the requirement in writing.
    Report           Previously
   Attached            Waived                        REQUIRED REPORTS/DOCUMENTS
Mark One Box for Each Required Document:
                                              1.     Bank Account Balance Statement(Form 2-AB)

                                              2.     Comparative Balance Sheet - Assets(Form 2-BA)

                                              3.     Comparative Balance Sheet - Liabilities(Form 2-BL)

                                             4.      Supporting Schedule I(Post-Petition Payables)(Form 2-BP)

                                             5.      Supporting Schedules II(A/R, Payments to Prof. and Principals)(Form 2-BR)

                                              6.     Profit and Loss / Income Statement(Forms 2-E1 and 2-E2)

                                              7.     Cash Flow Statement(Form 2-F)

                                              8.     Cash Flow Summary (Form 2-FS)

                                              9.     Detailed Listing of Receipts Statement(Form 2-G)

                                             10.     Detailed Listing of Disbursements Statement(Form 2-H)

                                             1 1.  Supporting Schedules III
                                                  (Property Transfers, Insurance Coverage & Quarterly Fee Summary)(Form 2-1)
       H                                      12. Narrative Questionnaire Statement(Form 2-J)



Documents Provided by Mail or E-Mail
                                              13.   Bank Statements for All Bank Accounts
                                                   (to be provided by mail to USTP when required)
                            0                 14. Bank Statement Reconciliations for all Bank Accounts
                                                   (to be provided by mail to USTP when required)
I declare under penalty ofperjury that thefollowing Monthly Operating Report, and any attachments hereto are true, accurate
and correct to the best ofmy knowledge and belief Ifurther certify that the Monthly Operating Report has been filed with the
Court.                                                          DEBTOR IN POSSESSION

Executed on:      9/2/20                             By:        /s/ Marianna Williams                                (Signature)
                     Date
                                                     Its:       Court Appointed Debtor-In-Possession                 (Title)

Phone #    731.221.2200                              Printed Name:            Marianna Williams

Form 2-A
                                                     Address:                 326 Asbury Ave
Rev. 8/2/16                                                                   Ripley, TN 38063
  Case 19-22020             Doc 219   Filed 09/02/20 Entered 09/02/20 17:58:22   Desc Main
                                      Document      Page 2 of 33



           ADDENDUM TO ALL MONTHLY OPERATING REPORTS

CAH Acquisition Company 11,LLC(the "Debtor")is contemporaneously filing this
Global Note(as defined below)as a supplement to and integral part ofall its Monthly
Operating Reports filed in the Bankruptcy Court for the Western District of
Tennessee (the "Bankruptcy Court").

This Global Note, Reservation of Rights, and Statement of Limitations,
Methodology and Disclaimer Regarding Debtor's Monthly Operating Reports (the
"Global Notes") pertain to, are incorporated by reference into, and comprise an
integral part ofall Monthly Operating Reports, and should be reviewed in connection
with any review of all Monthly Operating Reports.

All Monthly Operating Reports filed in this Bankruptcy Case are prepared and
created by Cohesive Healthcare Management and Consulting as Manager for Debtor
under a Management and Hospital Services Agreement(dated March 27, 2019 and
as extended and modified on or about April 1, 2020). The Management Fees listed
in the Profit and Loss Statement contained in Form 2-E2(Part IV. General Expenses)
are that amount asserted by Cohesive Healthcare Management and Consulting.
Debtor does not acquiesce to the asserted amount in the Monthly Operating Reports
by filing said report(s).




4832-8721-4519v3
2947847-000001 04/03/2020
           Case 19-22020            Doc 219 Filed
                                     Required:     09/02/20
                                               Attach a copy ofEntered
                                                                all bank09/02/20 17:58:22
                                                                         statements          Desc Main
                                                                                    for the month.
                                              Document      Page 3 of 33

DEBTOR:
                CAH Acquisition Company #11                                              CASE NO:
                                                                                                        19-22020-PJD


                                                 Form 2-AB
                                      BANK ACCOUNT BALANCE STATEMENT
                                                                  July 31, 2020
                                             For Period Ending:

Bank Accounts
                                   CASH        Personal/
 Account Name:                    ON HAND      Operating          Tax        Payroll


                                               First         N/A           N/A           US Bank
 Bank Name:                                    Citizens


                                              3414           N/A           N/A           N/A
  Account #(last 4 digits):

                                                                                                         Grand Total
                                                                                                        ALL Accounts


                                    500.00    4,398,923A            0.00          0.00          0.00     4,399,423.40
Beginning Balance:

                                      0.00     1,034,492.7          0.00          0.00          0.00     1,034,492.75
  Plus: Total Receipts
 (Attach Detailed List, Form 2-G)

                                      0.00     1,679,757.€          0.00          0.00                   1,679,757.82
  Less: Total Disbursements
 (Attach Detailed List, Form 2-H)


Transfers Between
 Bank Accounts:

 Transfers In



 (Transfers Out)              (

                                    500.00     3,753,658.2                                               3,754,158.33
Ending Balances:

*If the Debtor maintains more than four(4) accounts, attach additional Form 2-AB and identify the nature of the addition:
account(s)(Cash Collateral, Savings, etc.)

Notes:




Form 2-AB
Rev. 8/2/16
               Case 19-22020  Doc 219 Filed 09/02/20 Entered 09/02/20 17:58:22                                   Desc Main
 CASE NAME:            CAH Acquisition Company #11
                                       Document     Page 4 of 33
                                                               CASE NO:
                                                                                                                 19-22020-PJD

                                                     Form 2-BA
                                    COMPARATIVE BALANCE SHEET STATEMENT
                                       For Period Ending:   July 31, 2020
                                                                          Current                                   Petition
 ASSETS                                                                   Month                                     Date(1)
 1. Current Assets:

                                                                                   $ 3,754,158.32 $
   Cash (from Form 2-AB, Grand Total All Accounts)
                                                                                      18,923,585..
   Total Accounts Receivable (from Form 2-BR)

      Less allowance for doubtful accounts (from Form 2-BR)                       (   15,961,127.€)

   Receivable from Officers, Employees, Affiliates
                                                                                        143,935.17
   Inventory

                                         Prepaid Insurance                               47,885.59
   Other Current Assets :(List)




   Negotiable Instruments

                                                                                   $ 6,908,437.3C
 2. Current Assets Sub-Total

 3. Fixed Assets:
                                                                                        800,000.00           $
   Land

                                                                                      4,239,536.0E.
   Building

                                                                                      1,182,314.4
   Equipment, Furniture and Fixtures

   Vehicles
                                                                                      6,221,850.54
 4. Fixed Assets Sub-Total

           Less: Accumulated Depreciation                                               998,616.23)(
                                                                                   $ 5,223,234.31
 5. Net Fixed Assets

                                                                                      6,908,437.3C
 6. Current Assets Sub-Total(from above 2. Current Assets Sub-Total)

 7. Other Assets (List):



                                                                                   $. 12,131,671.€
 8. TOTAL ASSETS

(1) Petition date values are takenfrom the Debtor's balance sheet as ofthe petition date or are the values
   listed on the Debtor's schedules.
Form 2-BA
Rev. 8/2/16
            Case 19-22020    Doc 219 Filed 09/02/20#11
                                      Company        Entered 09/02/20 17:58:22                                   Desc  Main D
 CASE NAME:           CAH Acquisition Document                CASE NO:
                                                   Page 5 of 33
                                                                                                                 19-22020-PJ

                                                        Form 2-BL
                                       COMPARATIVE BALANCE SHEET STATEMENT
                                          For Period Ending:   July 31, 2020
                                                                             Current                                Petition

 LIABILITIES
 Post Petition Liabilities
   Post-petition Accounts Payable (from Form 2-BP)                                 $ 4'677'587.4E $

   Post-petition Accrued Profesional Fees(from Form 2-BR)

   Post-petition Taxes Payable
                                                                                      1,067,650.0
   Post-petition Notes Payable
                                          Accrued Stimulus                            3,330,582.04
   Other Post-petition Payable(List):
                                          Accrued Liabilities                         1,298,374.82

      Post Petition Liabilities Sub-Total                                          $ 10,374,194A             $

 Pre Petition Liabilities:
                                                                                      2,357,557.6,c
   Secured Debt(Schedule D,including amendments)
                                                                                      2,390,305.6€
   Priority Debt(Schedule E, including amendments)
                                                                                      -2,250,640A
   Unsecured Debt(Schedule F, including amendments)
                                                                                      2,497,222.54 $
      Pre Petition Liabilities Sub-Total
                                                                                      12,871,416.E $
      TOTAL LIABILITIES(Sum of Pre Petition and Post Petition Liabilities) $

 SHAREHOLDERS/OWNERS'EQUITY
   Owner's/Stockholder's Equity (Preferred Stock)

   Owner's/Stockholder's Equity Common Stock)

   Paid In Capital

   Retained Earnings - Prepetition
                                                                                       -739,74.5.37
   Retained Earnings - Post-petition

                                                                                   $ -739,745.37             $
      TOTAL OWNERS'EQUITY
                                                                                   $ 12,131,671.E $
      TOTAL LIABILITIES AND OWNERS'EQUITY

(1) Petition date values are takenfrom the Debtor's balance sheet as ofthe petition date or are the values
   listed on the Debtor's schedules.
Form 2-BL
Rev. 8/2/16
                 Case 19-22020        Doc 219          Filed 09/02/20 Entered 09/02/20 17:58:22            Desc Main
                                                       Document      Page 6 of 33

DEBTOR:           CAH Acquisition Company #11                                       CASE NO:
                                                                                               19-22020-PJD


                                                    Form 2-BP
                                          SUPPORTING SCHEDULES II
                             POST PETITION LIABILITIES AND PAYABLES STATEMENTS
                                       For Period Ending: July 31, 2020


                             Beginning       Amount          Date            0-30     31-60      Ending
  Type                       Balance(1)      Accrued          Due            Days     Days       Balance

Income Tax Withheld:

  Federal

  State

FICA Tax Withheld

  Employee's FICA Tax

  Employer's FICA Tax

 Unemployment Tax

   Federal

   State

 Sales, Use & Excise Taxes

Property Taxes

   Real Estate

   Personal Property

 Accrued Income Tax:

   Federal

   State

   Other:

 TOTAL TAXES           $

 POST-PETITION DEBTS

   Secured
                             2,357,55'

   Priority
                             2,390,30:

   Unsecured

 Accrued Interest Payable
                             309,248.1

TRADE ACCOUNTS &
                              4,752,36, 74,777.1                            992,784. 148,185.1 4,677,587.4
OTHER PAYABLES
 (list separately on additional sheets)
(I) Forfirst report, Beginning Balance will be $0;
   thereafter, Beginning Balance will be Ending Balancefrom prior report.
 Form 2-BP
 Rev. 8/2/16
            Case 19-22020            Doc 219        Filed 09/02/20 Entered 09/02/20 17:58:22                      Desc Main
                                                    Document      Page 7 of 33

DEBTOR:       CAH Acquisition Company #11                                             CASE NO:          19-22020-PJ D

                                                       Form 2-BR
                                            SUPPORTING SCHEDULES II
                                          For Period Ending: July 31, 2020

                        ACCOUNTS RECEIVABLE AND POST PETITION PAYABLE AGING

                                                                               Accounts                 Post Petition
Due                                                                            Receivable               Accounts Payable

Under 30 days                                                              $         4,493,852.51   $           992,784.71
30 to 60 days                                                                        2,451,416.09               148,185.07
61 to 90 days                                                                        1,409,454.06               140,536.26
91 to 120 days                                                                       1,234,370.83               121,477.00
Over 120 days                                                                        9,334,492.41             3,274,604.44

Total Post Petition                                                              18,923,585.90                4,677,587.48

Pre Petition Amounts

Total Accounts Receivable (to Form 2-BA)                                   $     18,923,585.90
   Less: (Allowance for Doubtful Accounts)(to Form 2-BA)                   (     15,961,127.69 )
Net Accounts Receivable                                                    $      2,962,458.21




* Attach a detail listing ofaccounts receivable and post-petition accounts payable

                      SCHEDULE OFPAYMENTS TO ATTORNEYS AND OTHER PROFESSIONALS

                              Month-end        Current          Paid in
                              Retainer         Month's          Current        Date of                  Month-end
                              Balance          Accrual          Month          Court Approval           Balance Due *

Debtor's Counsel
Counsel for Unsecured
   Creditors' Committee
Trustee's Counsel
Accountant
Other:
Total                    $                 $             $
*Balance due to include fees and expenses incurred but not yet paid.

                SCHEDULE OF PAYMENTS AND TRANSFERS TO PRINCIPALS/EXECUTIVES**
       Payee Name              Position             Nature of Payment                                        Amount




**List payments and transfers of any kind and in any form made to or for the benefit of any proprietor,
owner, partner, shareholder, officer or director. Including salaries, commissions, bonuses, etc.
Form 2-BR
Rev. 8/2/16
          Case 19-22020           Doc 219     Filed 09/02/20 Entered 09/02/20 17:58:22          Desc Main
                                              Document      Page 8 of 33

DEBTOR:                     CAH Acquisition Company #11                              CASE NO:
                                                                                                19-22020-PJD


                                                      Form 2-E1
                                         PROFIT AND LOSS STATEMENT
                                       For Period Ending: July 31, 2020

                                                                          Current                Accumulated
                                                                          Month                    Total(1)

I.       GROSS OPERATING REVENUES
       INCOME(LIST ALL SOURCES)
       Patient Service Revenue                                         3,562,339.0              33,281,880.

       Other Revenue                                                    10,052.89                 28,677.62

       Grant Revenue                                                   138,321.79               895,302.23



                                                                       3,710,713.7              34,205,860.
         TOTAL GROSS INCOME

                      Less: Discounts, Returns, and Allowances      ( 2,335,454.4)          (22,497,202. )
                                                                       1,375,259.2              11,708,657.
          Net Operating Revenue


 II.      COST OF GOODS SOLD                                       (                )       (                  )
                                                                       1,375,259.2              11,708,657.
 III.     GROSS PROFIT
                  (Net Operating Revenue LESS Cost of Goods Sold)

 IV.      GENERAL EXPENSES

 Operating Expenses

       Compensation and Payroll
                                                                       663,237.93               6,021,712.4(
         Officer/Management Compensation

          Payroll - Other Employees

       Taxes
          Taxes - Payroll

          Taxes - Real Property

          Taxes - Personal Property(Ad Valorem)

          Taxes - Sales

          Taxes - Other

(1) Accumulated Totals include all revenue and expenses since the petition date.
Form 2-E1
Rev. 8/2/16
         Case 19-22020         Doc 219         Filed 09/02/20 Entered 09/02/20 17:58:22              Desc Main
                                               Document      Page 9 of 33

                       CAH Acquisition Company #11                                                   19-22020-PJD
DEBTOR:                                                                                   CASE NO:

                                                       Form 2-E2
                                       PROFIT AND LOSS STATEMENT (Cont'd)
                                        For Period Ending: July 31, 2020

                                                                          Current                     Accumulated
IV.     GENERAL EXPENSES                                                  Month                         Total(1)


   General
                                                                              95.00                     6,832.00
     License Fees

        Insurance

                                                                        14,874.79                     147,713.40
        Depreciation / Amoritization

        Rents and Leases (Real Estate)

                                                                        27,701.15                     236,655.09
        Rents and Leases (Personal Property)

                                                                          1,464.21                     91,012.56
        Maintenance and Repairs

                                                                       169,969.14                    1,049,506.9
        Supplies

                                                                          1,526.41                     14,323.53
        Telephone
                                                                        23,865.84                     279,656.58
        Utilities

        Travel and Entertainment Expenses

         Vehicle Expenses

        Legal

      Other                                                                  807.91                     6,672.12
         Other:
                     Bank Fees

                     Purchased Services                                228,460.76                    1,636,916.5(
         Other:

                     Contract Labor                                     139,114.38                   1,445,896.7(
         Other:

                     Management Fees                                     75,000.00                   1,800,000.0(
         Other:

                     Miscellaneous                                           157.41                    18,854.46
         Other:

                     Restructure Fees                                              0.00               285,925.43
         Other:

                     I nterest Expense                                   26,604.15                    295,174.23
         Other:
                                                                        1,372,879.0                  13,336,852.(
 V.      TOTAL EXPENSES
                                                                           2,380.19                  -1,628,194.1
 VI.  NET INCOME OR(LOSS)
                   (Gross Profit LESS Total Expenses)
(1) Accumulated Totals include all revenue and expenses since the petition date.
Form 2-E2
Rev. 8/2/16
            Case 19-22020             Doc 219        Filed 09/02/20 Entered 09/02/20 17:58:22                  Desc Main
                                                     Document      Page 10 of 33


CASE NAME:       CAH Acquisition Company #11                                    CASE No:   19-22020-PJD
                                                             Form 2-F
                                                    CASH FLOW STATEMENT
                                           For Period Ending: July 31, 2020

1.     CASH FLOWS FROM OPERATING ACTIVITIES:                                                     Accumulated

       Income (Loss)From Operations
                                                                                                -1,628,194.
                Adjustments to reconcile net income (loss) from
                operations to net cash provided by (used in) operating activities

       Change in Accounts Receivable                                                            1,372,491.4

       Change in other current assets                                                           -191,820.7E

       Change in Stimulus funds liability                                                       3,330,582.0

       Change in Accounts Payable/Accrued Liabilities                                           1,027,160.1

       Depreciation                                                                             147,713.40

                  NET CASH PROVIDED BY(USED IN) OPERATING BUSINESS
                                                                                                4,057,932.1

2.     CASH FLOWS FROM INVESTING ACTIVITIES

       Capital Additions                                                                        -266,277.71




                                                                                                -266,277.71
                  NET CASH PROVIDED BY(USED IN)INVESTING ACTIVITIES

3.     CASH FLOWS FROM FINANCING ACTIVITIES

       Loan Advances                                                                            200,000.00

       Change in Medicare Loans                                                                 -454,661.3;

       Change in Accrued Interest                                                               187,915.29




                                                                                                -66,746.03
                  NET CASH PROVIDED BY(USED IN)FINANCING ACTIVITIES

     NET INCREASE(DECREASE)IN CASH AND CASH EQUIVALENTS
                                                                                                3,724,908.4

     CASH AND CASH EQUIVALENTS,BEGINNING OF PERIOD
                                                                                                 29,249.89

  CASH AND CASH EQUIVALENTS,END OF PERIOD
Form 2-F
Rev. 8/2/16
           Case 19-22020          Doc 219        Filed 09/02/20 Entered 09/02/20 17:58:22          Desc Main
                                                 Document      Page 11 of 33


 CASE NAME:      CAH Acquisition Company #11                              CASE NO:             19-22020-PJD
                                                               Form 2-FS
                                                       CASH FLOW SUMMARY
                                             For Period Ending: July 31, 2020


 CASH FLOW SUMMARY                                                        Current
                                                                          Month                 Accumulated

                                                                   $ 4,399,423.40 (2)     $
                                                                                                 29,249.89 (1)
 1. Beginning Cash Balance
      (From Form 2-B-AB (Grand Total Beginning Balance))

 2. Receipts
                                                                       1,034,492.75            14,783,394.C.
       Operations

       Sale of Assets
                                                                                               200,000.00
       Other
                                                                       1 034 492 75       $    14,983,394.,c
       Total Cash Receipts                                         $    '

 3. Disbursements
                                                                       1,679,757.82            11,258,486.2
       Operations

       Debt Service/Secured loan payment

       Professional fees/U.S. Trustee fees

       Other
                                                                               82         $    11,258,486.2
       Total Cash Disbursements                                    $ 1 679 757'

 4. Net Cash Flow (Total Cash Receipts less                                                    3,724,908.42
                                                                       -645,265.07
                 Total Cash Disbursements)
                                                                       3,754,158.33 (2) $      3,754,158.3 (2)
5. Ending Cash Balance(must equal Cash on Form 2-BA)
     (must equal Grand Total All Accounts Ending Balance, Form 2-AB)
(1) Accumulated beginning cash balance is the cash available at the commencement ofthe case.
(2) Current month beginning cash balance should equal the previous month's ending balance.




 Form 2-FS
 Rev. 8/2/16
          Case 19-22020         Doc 219       Filed 09/02/20 Entered 09/02/20 17:58:22      Desc Main
                                              Document      Page 12 of 33

 CASE NAME:          CAH Acquisition Company #11                               CASE NO:    19-22020-PJD

                                                         Form 2-G
                                      DETAILED LISTING OF RECEIPTS STATEMENT
                                             For Period Ending: July 31, 2020



CASH RECEIPTS DETAIL                                      Account No:
(ONE   FORM   2-G  FOR   EACH    BANK   ACCOUNT,    PETTY   CASH,ETC.)
(attach additional sheets as necessary) -- Continuation Sheet      of
         Date                 Received From (Payer)                   For(Description)       $ Amount




                                                           Sub Total.Receipts this. Page

                                                       Grand Total Receipts this Account                (1)
(I) Grand  Totalsfor each account should agree with total receipts listed on Form 2-AB
Form 2-G
Rev. 8/2/16
           Case 19-22020         Doc 219       Filed 09/02/20 Entered 09/02/20 17:58:22                 Desc Main
                                               Document      Page 13 of 33

                CAH Acquisition Company #11                                                           19-22020-PJD
 CASE NAME:                                                                            CASE NO:

                                                    Form 2-H
                              DETAILED LISTING OF DISBURSEMENTS STATEMENT
                                      For Period Ending: July 31, 2020



DETAIL OF DISBURSEMENTS                                      Account No.:
(USE ONE FORM 2-H FOR EACHSEPARATE BANK ACCOUNT,PETTY CASH,ETC.)
(attach additional sheets as necessary)-- Continuation Sheet     of
       Date       Check No.                 Paid To                   In Payment of(Purpose)             Amount




                                                              Sub Total Disbursements this Page   $

                                           Grand Total Disbursements this Account
(1) Grand Totalsfor each account should agree with total disbursements listed on Form 2-AB
Form 2-H
Rev. 8/2/16
                Case 19-22020                       Doc 219
                                              Filed 09/02/20 Entered 09/02/20 17:58:22 Desc Main
                                              Document      Page 14 of 33
                         CAH Acquisition Company #11             CASE NO:
                                                                              19-22020-PJD
DEBTOR:

                                                  Form 2-I
                                      SUPPORTING SCHEDULES III
                PROPERTY TRANSFER,INSURANCE COVERAGE & QUARTERLY FEES STATEMENT
                                 For the Period Ending: July 31, 2020

                                                    TRANSFER OFPROPERTYPOST-PETITION

Has any property ofthe Debtor been sold or otherwise transferred other than in the ordinary course of the Debtor's business?
                 X
                         NO
                         YES, If yes, Complete the Following(Add Additional Sheets if Necessary)

DESCRIPTION OF PROPERTY                             To Whom Transferred   Transfer Date   Gross Value        Net Monies Received




                                                             INSURANCE SCHEDULE
                                                                                                                                       Date
                                                                           Expiration        Amount of            Premium            Coverage
                         Carrier                          Policy #          Date              Coverage            Amounts          Paid Through
                         Insurance remains
                         same as pm-petition
Workers' Comp
                         Insurance remains
                         same as pre-petition
General Liability
                         Insurance remains
                         same as pm-petition
Property (Fire, Theft)
                         Insurance remains
                         same as pre-petition
Casualty
                         Insurance remains
                         same as pre-petition
Vehicle
                         Insurance remains
                         same as pre-petition
Other (list):
                         Insurance remains
                         same as pre-petition
Home Owners:

                                                        QUARTERLY FEES SUMMARY*

                                                            Total           Quarterly                                Date
Month                                                  Disbursements**       Fee Due      Check No.                  Paid
 PRESENT QUARTER
July                                            $ 1,679,757.82
August                                          $
September
 TOTAL PRESENT QUARTER                          $ 1,679,757.82

 PREVIOUS QUARTER
April                                  $ 1,406,575.09
May                                    $ 1,457,104.86
June                                   $ 1,114,186.15
 TOTAL PREVIOUS QUARTER $ 3,977,866.10
* This Summary is to reflect the current and immediately previous Quarterly Fee information cumulative to the end of the reporting period.
** Should agree with Form 2-AB. Disbursements are net of transfers to other Debtor-In-Possession bank accounts.
Form 2-I
Rev. 8/2/16
                Case 19-22020                      Doc 219              Filed 09/02/20 Entered 09/02/20 17:58:22                                          Desc Main
                                                                        Document      Page 15 of 33


       DEBTOR:
                          CAH Acquisition Company #11                                           CASE No:          19-22020-PJD
                                                                   Form 2-J
                                  NARRATIVE QUESTIONNAIRE STATEMENT
                                      For Period Ending July 31, 2020

I.     Has the Debtor-In-Possession made any payments on its pre-petition unsecured debt, except for that which has been
       so authorized by the Bankruptcy Court?

       X                  No.
                          Yes. Explain:




II.    Has the Debtor-In-Possession during this reporting period provided compensation or other remuneration to any
       Officers, Directors, Principals, or Other Insiders without appropriate authorization and disclosure?

       X                  No.
                          Yes. Explain:




III.   State what progress was made during this reporting period toward the filing of a Disclosure Statement and Plan
       of Reorganization or Liquidation.
       Debtor-in-possession (DIP) has identified potential purchasers of business, DIP has created a due diligence portal for potential buyers.


       DIP is receiving CMS receivables. DIP has requested LOI before the end of May and expects the bidding dates will be revised in the coming month.



IV.    Describe potential future developments which may have a significant impact on this bankruptcy case.

        N/A


V.     Are all Post-Petition tax obligations currently paid or deposited?

       X                  Yes.
                          No. Explain.:




VI.    Are all United States Trustee Quarterly Fees current?

       X                  Yes.    Last Quarter Paid:                                        Amount Paid: $
                          No. Explain.:




VII.   Did you receive any income during this reporting period, which is not set forth in the operating report?

       X                  No.
                          Yes. Please set forth the amount(s) and the source(s) ofthe income.




Form 2-J
Rev. 8/2/16
11:26 AMCase    19-22020      Doc 219        FiledAshley
                                                   09/02/20  Entered 09/02/20 17:58:22
                                                         & Arnold                                 Desc Main
08/12/20                                     Document      Page 16 of 33
Accrual Basis                       Custom Transaction Detail Report
                                                            July 2020
   Type           Date         Num                   Name                          Split         Amount
 .
 ...........                 .......
  Check         07/21/2020    1473     Aeneas                           Telephone Expense           -1,378.32

  Check         07/31/2020   Fee       Bank Charge                      Bank Service Charges          -60.00

  Check         07/02/2020   1469      Cohesive Healthcare              Payback expenses          -376,815.96

  Check         07/10/2020   1470      Cohesive Healthcare              Payback expenses          -219,197.85

  Check         07/16/2020   1472      Cohesive Healthcare              Payback expenses          -382,669.26

  Check         07/27/2020   1474      Cohesive Healthcare              Payback expenses          -255,801.66

  Check         07/31/2020   1476      Cohesive Healthcare              Payback expenses          -429,637.89

  Check         07/14/2020   1471      Farnam Street Financial          misc                        -7,420.44

  Check         07/31/2020   1475      IPFS Corporation                 Insurance Expense           -7,440.39

  Check         07/02/2020             Worldpay                         Credit card fee                 -2.64

  Check         07/03/2020             Worldpay                         Credit card fee                -42.70

  Check         07/06/2020             Worldpay                         Credit card fee                 -1.41

  Check         07/06/2020             Worldpay                         Credit card fee                -89.18

  Check         07/09/2020             Worldpay                         Credit card fee                -15.58

  Check         07/10/2020             Worldpay                         Credit card fee                 -3.32

  Check         07/10/2020             Worldpay                         Credit card fee                 -7.66

  Check         07/13/2020             Worldpay                         Credit card fee                 -2.14

   Check        07/13/2020             Worldpay                         Credit card fee                 -6.20

   Check        07/15/2020             Worldpay                         Credit card fee                 -7.21

   Check        07/16/2020             Worldpay                         Credit card fee                 -4.99

   Check        07/20/2020             Worldpay                         Credit card fee                 -3.60

   Check        07/22/2020             Worldpay                         Credit card fee               -128.40

   Check        07/23/2020             Worldpay                         Credit card fee                -47.98

   Check        07/24/2020             Worldpay                         Credit card fee                -14.35

   Check        07/27/2020             Worldpay                         Credit card fee                 -3.71

   Check        07/27/2020             Worldpay                         Credit card fee                -17.81

   Check        07/29/2020             Worldpay                         Credit card fee                 -4.01

   Check        07/30/2020             Worldpay                         Credit card fee                 -6.48

   Check        07/31/2020             Worldpay                         Credit card fee                -20.59
                                                                                               -1,680,851.73




                                                                                                          Page 1 of 1
        Case 19-22020             Doc 219   Filed 09/02/20 Entered 09/02/20 17:58:22                  Desc Main
                                            Document      Page 17 of 33
                                               IC
                       7!"'"'T      r11-1-117

        LW.

              P.O. Box 370 • Dyersburg TN 38025-0370
                         www,FirstCNB.com

                   Return Service Requested
 00004290-0020833-0001-0008-F1MR8004070731207336                                                      1 of 15
                                                                           Page:




                   CAH ACQUISITION COMPANY 11 LLC
                   BY MARIANNA WILLIAMS RECEIVER
                   PO BOX H                                                    ACCOUNT ANALYSIS
                   DYERSBURG TN 38025                                          Account Number:        41111111161
                                                                               Statement Date:          7/31/20
                                                                               Branch:                      001
                                                                               Checks/Items Enclosed:        13




                                                Open A Consumer Account Online
                                         Need to open a checking or savings account?
                                       Apply online while spending more time at home.
                                                   Unbelievably convenient
                                                      Join.FirstCNB.com

                                              CAH ACQUISITION COMPANY 11 LLC                   Acct     diraire
CHECKING

                         Beginning Balance         7/01/20                             40.00
                         Deposits / Misc Credits       202                     95,776,342.06
                         Withdrawals / Misc Debits      52                     95,776,342.06
                                                   7/31/20                             40.00   **
                      ** Ending Balance
                         Service Charge                                                  .00

                          Average Balance                                                100
                          Average Collected Balance                                      100
                          Minimum Balance                                                100
                          Enclosures                                                      13

                                                       Miscellaneous Credits

Date                  Deposits            Withdrawals         Activity Description

 7/01                     23.66                              Worldpay/NET SETLMT
                                                             Worldpay         NET SETLMT  54292980466
                                                             8275 LAUDERDALE COMMUNITY HOSPBC
 7/01           4,413,674.01                                 DAILY SWEEP DD XXXXXX1402
                                                             Includes Interest of 36.18
 7/01                     18.73                              UHC PLAN OF THE/HCCLAIMTMT
                                                             TRN*1*2020062812600397*1363379945*000095
                                                             378\
 7/01                    178.32                              TNCH Claims/HCCLAIMPMT
                                                             TRN*1*0900008379*1300752651\
 7/01                    300.48                              AETNA AS01/HCCLAIMFMT
                                                             TRN*1*820178000197304*1066033492\
 7/01                    902.32                              PAY PLUS/HCCLAIMPMT
                                                             TRN*1*104483232*1640687636\
 7/01                 1,563.58                               TNCH Claims/HCCLAIMPMT
                                                             TRN*1*0900008396*1300752651\
 7/01                 3,172.46                               A/B MAC PT A TN/HCCLAIMTMT
                                                             TRN*1*EFT3542054*1571062326*000010311-
 7/01                10,662.02                               HUMANA INS- CO/HCCLAIMTNT '- •
                                                             TRN*1*001290051065484*1391263473\
 7/01                38,403.51                               A/B MAC PT A TN/HCCLA1MTMT
                                                             TRN*1*EFT3541976*1571062326*000010311
 7/02                83,686.27                               DEPOSIT
                     Case 19-22020                 Doc 219         Filed 09/02/20 Entered 09/02/20 17:58:22 Desc Main
                                                                   Document
                                                                        THIS FORMPage  18 of 33TO HELP YOU BALANCE
                                                                                  IS PROVIDED
  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR
        CONSUMER ELECTRONIC TRANSFERS                                                        YOUR BANK STATEMENT
          Telephone us at 800.321.3176
                  OR 731-285-4410
                   OR Write us at
            First Citizens National Bank                           CHECKS OUTSTANDING - NOT
          Customer Service Department                                CHARGED TO ACCOUNT
                    P.O. Box 370
            Dyersburg, TN 38025-0370                                                                             BANK BALANCE SHOWN
                                                             NO.                      $                            ON THIS STATEMENT $
   soon as you can, if you think your statement or
'ceipt is wrong or if you need more Information
 tout a transfer on the statement or receipt, We                                                               ADD +
 lust hear from you no later than 60 days after we                                                             DEPOSITS NOT CREDITED
 not you the FIRST statement on which the error or                                                                 IN THIS STATEMENT
 roblem appeared.
                                                                                                               TOTAL          (IF ANY) $
  Tell us your name and account number (if any).
  Describe the error or the transfer you are unsure
  a bout, and explain as clearly as you can why you
  believe there is an error or why you need more                                                              SUBTRACT
  information.                                                                                              w- CHECKS OUTSTANDING             $
  Tell us the dollar amount of the suspected error.
  We will investigate your complaint and will
  correct any error promptly. if we take more than
  10 business days to do this, we will credit your
  accountforthe amountyou think!sin error,so that                                                              BALANCE
  you will have use of the money during the time it
  takes us to complete our investigation.
                                                                                                               SHOULD AGREE WITH YOUR CHECK BOOK
  The above procedures do not apply to Health
                                                                                                               BALANCE AFTER DEDUCTING SERVICE
  Savings accounts.
                                                                                                               CHARGE AND ADDING INTEREST (IF ANY)
  you have made arrangements to have direct                                                                    SHOWN ON THIS STATEMENT.
:posits made to your account, you may call us at
)0.321-3176, or 731-285.4410, Customer Service
 apartment, during regular banking hours to find
.1t whether or not the deposit has been made.                        TOTAL                               •C•
                                                                                      $


 Bing Rights Summary • Home Equity Line
  case of Errors or Questions About Your_ Bill
 you think your bill is wrong, or if you need more
formation about a transaction on your bill, write
                                                                 HOW FINANCE CHARGES                        What To Do If You Think You Find A Mistake On
  on a separate sheet at the address shown above
                                                                      ARE COMPUTED                              Your Open-End Line of Credit Statement
; soon as possible. We must hear from you no
                                                          Finance charges begin to accrue Immediately      If you think there is an error on your statement, write
ter than 60 days after we sent you the first bill on
                                                          when we make a loan to you. To figure the        to us at:
hich the error or problem appeared. In your letter
                                                          finance charge for a billing cycle, we apply           First Citizens National Bank
 ye us the following information:                                                                                PO Box 370
                                                          a daily periodic rate of finance charge to
  Your name and account number.                           the "principal balance" of your loan account           Dyersburg, TN 38025-0370
  The dollar amount of the suspected error.               each day.                                        In your letter, give us the following information:
  Describe the error and explain, if you can, why                                                          •     Account information: Your name and account
  you believe there is an error, If you need more         To figure the "principal balance" for each             number:
  information, describe the item you are unsure           day, we first take your loan account balance     •     Dollar amount:The dollar amount of the
  about.                                                  at the beginning of the day and,subtract any           suspected error.
  Any other information (such as your address)            unpaid finance charges and credit Insurance      •     Description of the problem: If you think there is
hich you think will help us to Identify you or the        premiums (if any) that are due, Next we                an error on your bill, describe what you believe Is
.anon why you believe there is an error.                  subtract the portion of any payments or                wrong and why you believe it is a mistake.
,u do not have to pay any amount In question              credits received that day which apply to         You must contact us within 60 days after the error
hula we are investigating, but you are still              the repayment of your loans.(A portion of        appeared on your statement,
zligated to pay the parts of your bill that are not       each paymentyou make Is applied to finance       You must notify us.of any potential errors in writing.
 question. While we Investigate your question, we         charges and credit insurance premiums,           You may call us, but if you do we are not required to
innot report you as delinquent or take any action         If any.) Then we add any new loans made          investigate any potential errors and you may have to
 collect the amount you question.                         that day. The final figure Is the "principal     pay the amount in question.
                                                          balance."                                        While we Investigate whether or not there has been
Mice of Billing Errors/Inquiries                                                                           an error, the following are true:
Ind notice of billing errors and Inquiries to the                                                          •     We cannot try to collect the amount In question,
Idress shown above. You may telephone us at our                                                                  or report you as delinquent on that amount.
 lephone number shown above, but doing so will                                                             •     The charge In question may remain on your
)t preserve your billing error rights.                                                                           statement, and we may continue to charge you
                                                                                                                 interest on that amount. But, if we determine
                                                                                                                 that we made a mistake, you will not have to pay
  By holding a transaction account with First Citizens National Bank, you agree to examine promptly              the amount in question or any Interest or other
  the periodic statement(s) and accompanying items we prepare for you and to notify us within a                  fees related to that amount.
  reasonable time--not to exceed 30 calendar days from the data your statement is made available           •     While you do not have to pay the amount in
                                                                                                                 question, you are responsible for the remainder
  or sent to you - about any forgeries, material alterations, unauthorized signatures, incorrectly
                                                                                                                 of your balance.
  posted transactions or other mistakes affecting the account. The 30 day limitation does not apply        •     We can apply any unpaid amount against your
  to electronic transfers Involving consumer accounts (as explained at top left).                                credit limit.
       Case 19-22020          Doc 219
                                    Filed 09/02/20 Entered 09/02/20 17:58:22                                  Desc Main
                                    Document
                              a^m7rvic            Page 19 of 33


        P.O. Box 370 • Dyersburg TN 38025-0370
                   www.FirstCNB.com

             Return Service Requested

                                                                     Page:                                  2 of 15




          CAH ACQUISITION COMPANY 11 LLC
                                                                       Account Number:
                                                                       Statement Date:                              7 31/20

                                             Miscellaneous Credits

Date           Deposits            Withdrawals      Activity Description

7/02           1,159.97                            Worldpay/NET SETLMT
                                                   Worldpay        NET SETLMT   54292980466
                                                   8275 LAUDERDALE COMMUNITY HOSPBC
7/02      4,468,875.72                             DAILY SWEEP DD XXXXXX1402
                                                   Includes Interest of 36.63
7/02              356.68                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020070115900444*1363379945*000095
                                                   378\
7/02              869.37                           UNITEDHEALTHCARE/HCCLAIMTMT
                                                   TRN*1*1TR61240877*1411289245*000087726\
7/03      4,178,163.66                             DAILY SWEEP DD XXXXXX1402
                                                   Includes Interest of 34.25
7/03              313.41                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020070216200074*1363379945*000095
                                                   378\
7/03              862.69                           UMR/HCCLAIMPMT
                                                   TRN*1*544148953*1391995276*0000UMR01\
7/03           1,101.62                            Marketplace/HCCLAIMPMT
                                                   TRN*1*0903886315*1203174593\
7/03          11,086.79                            UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020070211300381*1363379945*000095
                                                   378\
7/06                30.00                          Worldpay/NET SETLMT
                                                   Worldpay        NET SETLMT   54292980466
                                                   8275 LAUDERDALE COMMUNITY HOSPBC
7/06     4,191,588.54                              DAILY SWEEP DD XXXXXX1402
                                                   Includes Interest of 103.07
7/06              368.90                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020070317201214*1363379945*000095
                                                   378\
7/06              731.74                           UHC GOVERNMENT E/HCCLAIMTET
                                                   TRN*1*544470021*1391995276*0000UMR01\
7/06           2,235.93                            UHC PLAN OF THE/HCCLAINOPMT
                                                   TRN*1*2020070314400077*1363379945*000095
                                                   378\
7/06          12,240.36                            A/B MAC PT A TN/HCCLAIMPMT
                                                   TRN*1*EFT3543479*1571062326*000010311-
7/07     4,207,139.36                              DAILY SWEEP DD XXXXXX1402
                                                   Includes Interest of 34.48
7/07              170.96                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020070416000266*1363379945*000095
                                                   378\
7/07              901.81                           HUMANA INS CO/HCCLAIMPMT
                                                   TRN*1*001290051179578*1391263473\
7/07           2,970.39                            UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020070411700046*1363379945*000095
                                                   378\
7/07           4,692.48                            A/B MAC PT A TN/BCCLAIMTNT
                                                   TRN*1*EFT3544270*1571062326*000010311-




                                                               00004290.0020835-0002.000R.FIM F111004070731 207336(0000425101-000o9nRn7
       Case 19-22020         Doc 219        Filed 09/02/20 Entered 09/02/20 17:58:22                 Desc Main
                                            Document      Page 20 of 33
                                  Tr"""e

        P.O. Box 370 • Dyersburg TN 38025-0370
                   www.FirstCNB.com

             Return Service Requested

                                                                  Page:                          3 of 15




          CAH ACQUISITION COMPANY 11 LLC
                                                                       Account Number:                aill1.1111111
                                                                       Statement Date:                    7/31/20

                                             Miscellaneous Credits

Date            Deposits            Withdrawals     Activity Description

7/08          50,589.25                             DEPOSIT
7/08             389.15                             Worldpay/NET SETLMT
                                                    Worldpay        NET SETLMT   54292980466
                                                    8275 LAUDERDALE COMMUNITY HOSPBC
7/08      4,215,909.56                              DAILY SWEEP DD XXX30011402
                                                    Includes Interest of 34.56
7/08                42.36                           UHC PLAN OF THE/HCCLAIMPMT
                                                    TRN*1*2020070514400319*1363379945*000095
                                                    378\
7/08               115.30                           HUMANA INS CO/HCCLAIMTMT
                                                    TRN*1*001290051198790*1391263473\
7/08               148.34                           AETNA AS01/HCCLAIMTMT
                                                    TRN*1*820185000009904*1066033492\
7/08            2,032.10                            A/B MAC PT A TN/HCCLAIMPMT
                                                    TRN*1*EFT3544651*1571062326*000010311-
7/08            2,264.80                            UHC PLAN OF THE/HCCLAIMTMT
                                                    TRN*1*2020070516800086*1363379945*000095
                                                    378\
7/08            3,437.36                            TNCH Claims/HCCLAIMPMT
                                                    TRN*1*0900008449*1300752651\
7/09               225.39                           Worldpay/NET SETLMT
                                                    Worldpay         NET SETLMT   54292980466
                                                    8275 LAUDERDALE COMMUNITY HOSPBC
7/09       4,274,963.26                             DAILY SWEEP DD XXXXXX1402
                                                    Includes Interest of 35.04
7/09                 63.02                          HUMANA INS CO/HCCLAIMPMT
                                                    TRN*1*001290051212258*1391263473\
7/09                 87.63                          UNITEDHEALTHCARE/HCCLAIMPMT
                                                    TRN*1*1TR61731444*1411289245*000087726\
7/09               104.80                           UHC PLAN OF THE/HCCLAIMTMT
                                                    TRN*1*2020070816700628*1363379945*000095
                                                    378\
7/09               179.57                           Harmony Health P/HCCLAIMPMT- •
                                                    TRN*1*1002824688*1364050495\
7/09               232.00                           UNITEDHEALTHCARE/HCCLAIMPMT
                                                    TRN*1*1TR61684615*1411289245*000087726\
7/09            2,203.28                            A/B MAC PT A TN/HCCLAIMFMT
                                                    TRN*1*EFT3544995*1571062326*000010311-
7/10                 62.00                          Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT   54292980466
                                                    8275 LAUDERDALE COMMUNITY HOSPBC
7/10       4,278,078.44                             DAILY SWEEP DD XXXXXX1402
                                                    Includes Interest of 35.07
7/10                  2.25                           CARITEN HP/HCCLAIMPMT
                                                     TRN*1*010560011739167*1621579044\
7/10               245.93                            UHC PLAN OF THE/HCCLAIMTMT
                                                     TRN*1*2020070910100960*1363379945*000095
                                                     378\




                                                                nnnn   n         n   nn   rean-n,•    nne raw,Anrsn% nnlyNnnge27
       Case 19-22020         Doc 219        Filed 09/02/20 Entered 09/02/20 17:58:22                        Desc Main
                                            Document      Page 21 of 33
                  comer twilmmiLle:



         P.O. Box 370 • Dyersburg TN 38025-0370
                    www.FirstCNB.com

              Return Service Requested

                                                                    Page:                                   4 of 15




           CAH ACQUISITION COMPANY 11 LLC
                                                                        Account Number:
                                                                        Statement Date:                             7/31/20

                                              Miscellaneous Credits

Date             Deposits            Withdrawals     Activity Description

7/10                742.49                           UHC GOVERNMENT E/HCCLAIMPMT
                                                     TRN*1*545873338*1391995276*0000UMR01\
7/10             1,420.06                            Harmony Health P/HCCLAIMPMT
                                                     TRN*1*1002826935*1364050495\
7/10             2,393.12                            UHC PLAN OF THE/HCCLAIMTMT
                                                     TRN*1*2020070912100968*1363379945*000095
                                                     378\
7/10             4,066.76                            A/B MAC PT A TN/HCCLAIMPVIT
                                                     TRN*1*EFT3545489*1571062326*000010311-,
7/10           15,813.21                             A/B MAC PT A TN/HCCLAIMPMT
                                                     TRN*1*EFT3545413*1571062326*000010311-
7/13                125.00                           Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT   54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
7/13                166.28                           Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT   54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
7/13       4,083,715.85                              DAILY SWEEP DD XXXXXX1402
                                                     Includes Interest of 100.42
7/13                302.66                           A/B MAC PTA TN/HCCLAIMPMT
                                                     TRN*1*EFT3546160*1571062326*000010311-
7/13                304.10                           Harmony Health P/HCCLAIMPVM
                                                     TRN*1*1002828382*1364050495\
7/13                440.53                           UHC PLAN OF THE/HCCLAIMTMT
                                                     TRN*1*2020071015200394*1363379945*000095
                                                     378\
7/13             2,597.20                            UMR/HCCLAIM2MT
                                                     TRN*1*546152871*1391995276*0000UMR01\
7/13             3,251.92                            UHC PLAN OF THE/HCCLAIMTMT
                                                     TRN*1*2020071017100007*1363379945*000095
                                                     378\
7/14       4,090,928.73                              DAILY SWEEP DD XXXXXX1402
                                                     Includes Interest of 33.53
7/14                 63.02                           CARITEN HP/HCCLAIMPMT
                                                     TRN*1*010560011742654*1621579044\
7/14                 91.83                           CARITEN HP/HCCLAIMPMT
                                                     TRN*1*010560011742655*1621579044\
7/14                141.66                           HUMANA INS CO/HCCLAIMPMT
                                                     TRN*1*001290051261862*1391263473\
7/14                196.20                           PAY PLUS/HCCLAIMPET
                                                     TRN*1*105428275*1570718839\
7/14                399.00                           Colonial Penn Li/HCCLAIMPMT
                                                     TRN*1*9525422*1231628836
7/14                423.84                           UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020071114600276*1363379945*000095
                                                     378\
7/14             2,778.08                            UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020071111100682*1363379945*000095
                                                     378\




                                                                 nn,,,,,,u,nnm.lna,17 ran,' nnnn rmAnnnnAn7n7ntqn,e3a(nnnnnoonl.nnnA9nAlo
       Case 19-22020          Doc 219Filed 09/02/20 Entered 09/02/20 17:58:22               Desc Main
                                     Document      Page 22 of 33
                !Mrr       r"'FIT-1E1RM


        P.O. Box 370 • Dyersburg TN 38025-0370
                   www.FirstCNB.com

             Return Service Requested

                                                                     Page:                 5 of 15




          CAH ACQUISITION COMPANY 11 LLC
                                                                         Account Number:
                                                                         Statement Date:         31/20

                                             Miscellaneous Credits

Date            Deposits           Withdrawals      Activity Description

7/14            6,734.55                           A/B MAC PT A TN/HCCLAIMPMT
                                                   TRN*1*EFT3546710*1571062326*000010311-
7/15          48,325.36                            DEPOSIT
7/15             252.30                            Worldpay/NET SETLMT
                                                   Worldpay        NET SETLMT   54292980466
                                                   8275 LAUDERDALE COMMUNITY HOSPBC
7/15      4,094,370.03                             DAILY SWEEP DD XXXXXX1402
                                                   Includes Interest of 33.56
7/15                86.47                          Marketplace/HCCLAIMPMT
                                                   TRN*1*0903932143*1203174593\
7/15               212.69                          UHC PLAN OF THE/HCCLAIMTMT
                                                   TRN*1*2020071216400050*1363379945*000095
                                                   378\
7/15              513.26                           TNCH Claims/HCCLAIMPMT
                                                   TRN*1*0900008482*1300752651\
7/15               676.44                          TNCH Claims/HCCLAIMPMT
                                                   TRN*1*0900008501*1300752651\
7/15               973.37                          Harmony Health P/HCCLAIMTMT
                                                   TRN*1*1002834354*1364050495\
7/15            2,363.06                           AETNA AS01/HCCLAIMPMT
                                                   TRN*1*820192000277343*1066033492\
7/15            3,943.94                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020071214100064*1363379945*000095
                                                   378\
7/15            6,545.41                           A/B MAC PT A TN/HCCLAIMPMT
                                                   TRN*1*EFT3547413*1571062326*000010311-
7/16      4,158,289.20                             DAILY SWEEP DD XXxXXX1402
                                                   Includes Interest of 34.08
7/16               116.77                          RMP/HCCLAIMPMT
                                                   TRN*1*003680001547357*1611103898\
7/16               203.64                          UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020071510300109*1363379945*000095
                                                   378\                         -
7/16               282.00                          UHC PLAN OF THE/HCCLAIMTMT
                                                   TRN*1*2020071514800387*1363379945*000095
                                                   378\
7/16               331.00                          BANKERS FIDELITY/HCCLAIMPMT
                                                   TRN*1*799900*1582283708\
7/16               578.31                          A/B MAC PT A TN/HCCLAIMPMT
                                                   TRN*1*EFT3548149*1571062326*000010311-
7/16               602.20                          BANKERS FIDELITY/HCCLAIMPMT
                                                   TRN*1*352655*1580658963\
7/16            2,244.00                           UNITEDHEALTHCARE/HCCLAIMPMT
                                                   TRN*1*1TR62141380*1411289245*000087726\
7/17      3,780,003.85                             DAILY SWEEP DD XXXXXX1402
                                                   Includes Interest of 30.98
7/17               115,30                          HUMANA INS CO/HCCLAIMTMT
                                                   TRN*1*001290051361708*1391263473\




                                                               ani   J    "         el.
       Case 19-22020          Doc 219        Filed 09/02/20 Entered 09/02/20 17:58:22                               Desc Main
                                             Document      Page 23 of 33



        P.O. Box 370 • Dyersburg TN 38025-0370
                   w ww.FirstCNB.com

             Return Service Requested

                                                                     Page:                                        6 of 15




          CAH ACQUISITION COMPANY 11 LLC
                                                                        Account Number:
                                                                        Statement Date:                                    7 31 20

                                             Miscellaneous Credits

Date           Deposits            Withdrawals      Activity Description

7/17              127.08                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020071615100461*1363379945*000095
                                                   378\
7/17              196.20                           PAY PLUS/HCCLAIMPMT
                                                   TRN*1*105825804*1570718839\
7/17              655.71                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020071611200737*1363379945*000095
                                                   378\
7/17            4,411.82                           UMR/HCCLAIMPMT
                                                   TRN*1*547679251*1391995276*0000UMR01\
7/17            9,201.05                           A/B MAC PT A TN/HCCLAIMPMT
                                                   TRN*1*EFT3548861*1571062326*000010311-
7/17          40,662.54                            A/B MAC PT A TN/HCCLAIMTMT
                                                   TRN*1*EFT3548788*1571062326*000010311^,
7/20              100.00                           Worldpay/NET SETLMT
                                                   Worldpay        NET SETLMT   54292980466
                                                   8275 LAUDERDALE COMMUNITY HOSPBC
7/20      3,835,467.66                             DAILY SWEEP DD XXXXXX1402
                                                   Includes Interest of 94.31
7/20                52.22                          HUMANA INS CO/HCCLAIM2MT
                                                   TRN*1*001290051376164*1391263473\
7/20              195.76                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020071712600078*1363379945*000095
                                                   378\
7/20              659.53                           A/B MAC PT A TN/HCCLAIMPMT
                                                   TRN*1*EFT3549591*1571062326*000010311-
7/20              735.63                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020071714600202*1363379945*000095
                                                   378\
7/21      3,837,238.85                             DAILY SWEEP DD XXXXXX1402
                                                   Includes Interest of 31.45
7/21              191.52                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020071813700167*1363379945*000095
                                                   378\
7/21              195.60                           Colonial Penn Li/HCCLAIMPMT
                                                   TRN*1*0374524*1231628836-
7/21              196.20                           PAY PLUS/HCCLAIMPMT
                                                   TRN*1*106120508*1570718839\
7/21              334.94                           HUMANA INS CO/HCCLAIMPMT
                                                   TRN*1*001290051440626*1391263473\
7/21              972.37                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020071813600650*1363379945*000095
                                                   378\
7/21           7,981.22                            A/B MAC PT A TN/HCCLAIMPMT
                                                   TRN*1*EFT3550474*1571062326*000010311-
7/21         171,980.34                            A/B MAC PT A TN/HCCLAIMPMT
                                                   TRN*1*EFT3550767*1571062326*000010311-
7/22         114,988.27                            DEPOSIT




                                                               nifnnA7(111 (1(190111(1.1111art.nnort.PMFIWY14117(17R19o7frulinnnnA90111.neuvvma4
       Case 19-22020                   Doc 219 Filed 09/02/20 Entered 09/02/20 17:58:22                                    Desc Main
                                               Document
                                         -ITryrrem           Page 24 of 33
                            riume•re
       V 1 11.:11,71;

             P.O. Box 370 • Dyersburg TN 38025-0370
                        www.FirstCNB.com

                         Return Service Requested

                                                                           Page:                                           7 of 15




                   CAH ACQUISITION COMPANY 11 LLC
                                                                                Account Number:
                                                                                Statement Date:                                    .111111)
                                                                                                                                  11

                                                      Miscellaneous Credits

Date                       Deposits          Withdrawals     Activity Description

7/22                       3,270.82                          Worldpay/NET SETLMT
                                                             Worldpay        NET SETLMT   54292960466
                                                             8275 LAUDERDALE COMMUNITY HOSPBC
7/22               4,017,745.65                              DAILY SWEEP DO XXXXXX1402
                                                             Includes Interest of 32.93
7/22                           29.14                         Harmony Health P/HCCLAIMPMT
                                                             TRN*1*1002845645*1364050495\
7/22                           31.80                         AARP Supplementa/HCCLAIMPMT
                                                             TRN*1*1548758530*1362739571*000036273\
7/22                           50.00                         AETNA AS01/HCCLAIMTMT
                                                             TRN*1*820199000191227*1066033492\
7/22                           87.51                         Harmony Health P/HCCLAIMPNT
                                                             TRN*1*1002644780*1364050495\
7/22                          110.59                         Harmony Health P/HCCLAIMPMT
                                                             TRN*1*1002642776*1364050495\
7/22                          116.10                         AETNA AS01/HCCLAIM2MT
                                                             TRN*1*820199000191226*1066033492\
7/22                          471.66                         UHC PLAN OF THE/HCCLAIMPMT
                                                             TRN*1*2020071913600084*1363379945*000095
                                                             378\
7/22                          849.60                         AETNA AS01/HCCLAIM2MT
                                                             TRN*1*820199000191228*1066033492\
7/22                        2,976.03                         UHC PLAN OF THE/HCCLAIMPMT
                                                             TRN*1*2020071912000363*1363579945*000095
                                                             378\
7/22                        3,113.79                         A/B MAC PT A TN/HCCLAIMTMT
                                                             TRN*1*EFT3551369*1571062326*000010311,,,
7/23                        1,186.79                         Worldpay/NET SETLMT
                                                             Worldpay         NET SETLMT   54292980466
                                                             8275 LAUDERDALE COMMUNITY HOSPBC
7/23                    4,143,746.52                         DAILY SWEEP DD XXXXXX1402
                                                             Includes Interest of 33.96
7/23                          415.09                         UHC PLAN OF THE/HCCLAIMTMT
                                                             TRN*1*2020072215300344*1363379945*000095
                                                             378\
7/23                          518.80                         UNITEDHEALTHCARE/HCCLAIMPNT
                                                             TRN*1*1TR62616245*1411289245*000087726\
7/23                          645.46                         UMR/HCCLAIMPMT
                                                             TRN*1*549258699*1391995276*0000UMR01\
7/23                          902.84                         AARP Supplementa/HCCLAIMPMT
                                                             TRN*1*1549193727*1362739571*000036273\
7/23                        1,584.00                         AARP Supplemanta/HCCLAIMPMT
                                                             TRN*1*1549198754*1362739571*000036273\
7/23                        2,240.74                         UHC PLAN OF THE/HCCLAIMPMT
                                                             TRN*1*2020072214400655*1363379945*000095
                                                             378\
7/23                        5,016.50                         A/B MAC PT A TN/HCCLAIMPMT
                                                              TRN*1*EFT3552227*1571062326*000010311-




                                                                         OOMA;s111002(111.10.041(1.4-CnIft- riLinf1,00.1(170731707:1111(1.000042901.000020841
       Case 19-22020          Doc 219       Filed 09/02/20 Entered 09/02/20 17:58:22                       Desc Main
                                            Document      Page 25 of 33



         P.O. Box 370 * Dyersburg TN 38025-0370
                    www.FirstCNB.corn

              Return Service Requested

                                                                    Page:                                  8 of 15




           CAH ACQUISITION COMPANY 11 LLC
                                                                        Account Number:                          411111111.
                                                                        S tatement Date:                          7/31/20

                                              Miscellaneous Credits

Date             Deposits            Withdrawals     Activity Description

7/24               543.00                           Worldpay/NET SETLMT
                                                    Worldpay          NET SETLMT 54292980466
                                                    8275 LAUDERDALE COMMUNITY HOSPBC
7/24       4,156,242.83                             DAILY SWEEP DD XXXXXX1402
                                                    Includes Interest of 34.07
7/24                773.32                          HUMANA INS CO/HCCLAIMPMT
                                                    TRN*1*001290051475136*1391263473\
7/24                834.64                          UHC , PLAN.OF THE/HCCLAIMPMT
                                                    TRN*1*2020072316100068*1363379945*000095
                                                     378\
7/24             1,239.14                            UnitedHealtheare/HCCLAIMMT
                                                     TRN*1*1549747895*1411289245*000087726\
7/24             1,505.92                            UHC PLAN or THE/HCCLAIMTMT- .
                                                     TRN*1*2020072312900347*1363379945*000095
                                                     378\
7/24             3,318.18                            A/B MAC PT A TN/HCCLAIMPVT
                                                     TRN*1*EFT3553133*1571062326*000010311-
7/24            33,584.48                            UnitedHealthcare/HCCLAIMPMT
                                                     TRN*1*1549799712*1411289245*000087726\
7/27                 40.00                           STATE-TN PAYMNTS/TN PAY1INTS
7/27                 98.65                           Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT    54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
7/27                652.29                           Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT    54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
7/27       4,198,130.39                              DAILY SWEEP DD XXXXXX1402
                                                     Includes Interest of 103.23
7/27                250.00                           UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020072414200362*1363379945*000095
                                                     378\
7/27                322.37                           Harmony Health P/HCCLAIMPMT
                                                     TRN*1*1002851721*1364050495\
7/27                715.36                           UHC PLAN OF THE/HCCLAIMPHT
                                                     TRN*1*2020072410300364*1363379945*000095
                                                     378\
7/27             4,927.28                            A/B MAC PT A TN/HCCLAIMPMT
                                                     TRN*1*EFT3554021*1571062326*000010311--
7/28        3,949,345.53                             DAILY SWEEP DO XXXXXX1402
                                                     Includes Interest of 32.37
7/28                   7.02                          Marketplace/HCCLAIMPMT
                                                     TRN*1*0903989142*1203174593\
7/28                173.24                           CARITEN HP/HCCLAIMPMT
                                                     TRN*1*010560011754276*1621579044\
7/28                178.32                           HUMANA INS CO/HCCLAIMPVT
                                                     TRN*1*001290051544307*1391263473\
7/28                238.94                           CARITEN HP/HCCLAIMPMT
                                                     TRN*1*010560011752180*1621579044\




                                                                 na1n.12nri.no2nn4 1•CMOS.0008-FIMR8004070731207336(000042901-000020843
       Case 19-22020          Doc 219  Filed 09/02/20 Entered 09/02/20 17:58:22                                                  Desc Main
                 er%01,111"
                                       Document
                              4041Tr7711 e,          Page 26 of 33



        P.O. Box 370 e Dyersburg TN 38025-0370
                   www.FirstCNB.com

             Return Service Requested

                                                                     Page:                                                    9 of 15




          CAH ACQUISITION COMPANY 11 LLC
                                                                      Account Number:
                                                                      Statement Date:                                                     7 31/20

                                             Miscellaneous Credits

Date           Deposits            Withdrawals      Activity Description

7/28              503.50                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020072513500762*1363379945*000095
                                                   378\
7/28              620.09                           UMR MARTEN TRANS/HCCLAIMPMT
                                                   TRN*1*550015616*1391995276*0000UMR01\
7/28              622.46                           AARP Supplementa/HCCLAIMPMT
                                                   TRN*1*1550333293*1362739571*000036273\
7/28           1,032.99                            UNITED BEHAVIORA/HCCLAIMPMT
                                                   TRN*1*1550536082*1411289245*000087726\
7/28           2,171.77                            UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020072514500343*1363379945*000095
                                                   378\
7/28           3,064.56                            HUMANA INS CO/HCCLAIMPMT
                                                   TRN*1*001290051520743*1391263473\
7/28           7,101.95                            A/B MAC PT A TN/HCCLAIMPMT
                                                   TRN*1*EFT3554810*1571062326*000010311-
7/29          72,436.33                            DEPOSIT
7/29              20.00                            STATE-TN PAYMNTS/TN PAYMNTS
7/29             100.00                            Worldpay/NET SETLMT
                                                   Worldpay        NET SETLMT   54292980466
                                                   8275 LAUDERDALE COMMUNITY HOSPBC
7/29      3,965,092.87                             DAILY SWEEP DD XXXXXX1402
                                                   Includes Interest or 32.50
7/29                46.56                          A/B MAC PT A TN/HCCLAIMPMT
                                                   TRN*1*EFT3555556*1571062326*000010311-
7/29                80.44                          PAY PLUS/HCCLAIMPMT
                                                   TRN*1*107452398*1630343428\
7/29                87.65                          UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020072613800504*1363379945*000095
                                                   378\
7/29              154.50                           UHC PLAN OF THE/HCCLAIMPMT
                                                   TRN*1*2020072612900290*1363379945*000095
                                                   378\
7/29              167.47                           CARITEN HP/HCCLAIMTMT
                                                   TRN*1*010560011755167*1621579044\
7/29              422.18                           AETNA A04/HCCLAIMWMT
                                                   TRN*1*820206000221565*1066033492\
7/29              674.80                           TNCH Claims/HCCLAIMPMT
                                                   TRN*1*0900008619*1300752651\
7/29              915.35                           AETNA ASO1/HCCLAIMPMT
                                                   TRN*1*820206000221573*1066033492\
7/29           1,035.94                            PAY PLUS/HCCLAIMPMT
                                                   TRN*1*107443297*1630343428\
7/29           1,124.43                            UnitedHealthcare/HCCLAIMTNT
                                                   TRN*1*1550996115*1411289245*000087726\
7/29           4,433.94                            AETNA AS01/HCCLAIMPMT
                                                   TRN*1*820206000221566*1066033492\
7/29           6,120.00                            UHC GOVERNMENT E/HCCLAIMPMT
                                                   TRN*1*550671062*1391995276*0000UMR01\




                                                               ntvIminno   rlf,Int.• Psnetr. nn.n0   rlk Anon.,4 IN-/n.4414 0.14,,1
                                                                                                                                 - ,1,1"..r.nes 4   r.ac,••••••
        Case 19-22020            Doc 219       Filed 09/02/20 Entered 09/02/20 17:58:22                                Desc Main
                                               Document      Page 27 of 33
                     F'rwir r'IT"F"C
       LIWEEMVC


          P.O. Box 370 • Dyersburg TN 38025-0370
                     www.FirstCNB.com

                  Return Service Requested

                                                                       Page:                                       10 of 15




             CAH ACQUISITION COMPANY 11 LLC
                                                                           Account Number:                                 4.111.111.
                                                                           Statement Date:                                  7/31/20

                                               Miscellaneous Credits

Date                Deposits         Withdrawals      Activity Description

7/30                  170.72                         Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT    54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
7/30         4,052,941.67                            DAILY SWEEP DD XXXXXX1402
                                                     Includes Interest of 33.22
7/30                    79.98                        Harmony Health P/HCCLAIMPMT
                                                     TRN*1*1002861064*1364050495\
7/30                    90.74                        Harmony Health P/HCCLAIMTMT
                                                     TRN*1*1002859797*1364050495\
7/30                    98.84                        UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020072915800042*1363379945*000095
                                                     378\
7/30                  488.73                         UNITEDHEALTHCARE/HCCLAIMTMN
                                                     TRN*1*1TR63133199*1411289245*-00"0087726\
7/30                  923.56                         UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020072911900066*1363379945*000095
                                                     378\
7/30                1,600.57                         UMR/HCCLAIMINT
                                                     TRN*1*551057654*1391995276*0000UMR01\
7/30                2,239.79                         AARP Supplementa/HCCLAIMPMT
                                                     TRN*1*1551107755*1362739571*000036273\
7/30              27,108.36                          UnitedHealthcare/HCCLAIMTMT
                                                     TRN*1*1551357636*1411289245*000087726\
7/30              29,338.42                          A/B MAC PT A TN/HCCLAIMPMT
                                                     TRN*1*EFT3556115*1571062326*000010311-
7/30              35,088.01                          A/B MAC PT A TN/HCCLAIMPMT
                                                     TRN*1*EFT3556193*1571062326*000010311
7/31                  470.68                         Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT   54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
7/31         4,150,196.93                            DAILY SWEEP DD XXXXXX1402
                                                     Includes Interest of 34.02
7/31                   85.79                         Harmony Health P/BCCLATIINNT
                                                     TRN*1*1002861591*1364050495\
7/31                   94.50                         AETNA AS01/HCCLAIMPMT
                                                     TRN*1*820210000017609*1066033492\
7/31                  776.13                         UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020073015900617*1363379945*000095
                                                     378\
7/31                2,478.25                         UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020073016000077*1363379945*000095
                                                     378\
7/31                6,949.19                         HUMANA INS CO/HCCLAIMPMT
                                                     TRN*1*001290051621137*1391263473\
7/31              19,979.27                          A/B MAC PT A TN/HCCLAIMINT
                                                     TRN*1*EFT3556798*1571062326*000010311-,
7/31              24,390.89                          A/B MAC PT A TN/HCCLAIMPMT
                                                     TRN*1*EFT3556874*1571062326*000010311-




                                                                     ,
                                                                 Of"Inf 110(1,1/19(10A,1   nnAr. annn ritAonnnAmrriliqn7aaqrluvlonnonN ruvvIlmma
       Case 19-22020              Doc 219        Filed 09/02/20 Entered 09/02/20 17:58:22                             Desc Main
                                                 Document      Page 28 of 33
                      1 17711.4"1.. 4"°1T1 "7"IC


       ME,

             P.O. Box 370 • Dyersburg TN 38025-0370
                        www.FirstCNB.com
                  Return Service Requested

                                                                           Page:                                    11 of 15




               CAH ACQUISITION COMPANY 11 LLC
                                                                               Account Number:                               MOWANWAIMP
                                                                               Statement Date:                                7/31/20

                                                  Miscellaneous Debits

Date                 Deposits            Withdrawals         Activity Description


7/01                                   4,468,839.09          Trnsfr to CHECKING Acct Ending                  in 1402
7/02                                           2.64          Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275                  LAUDERDAL
                                                             • COMMUNITY HOSP
7/02                                   4,178,129.41          Trnsfr to CHECKING Acct Ending                  in 1402
7/03                                          42.70          Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275                  LAUDERDAL
                                                             • COMMUNITY HOSP
7/03                                    4,191,485.47         Trnsfr to CHECKING Acct Ending                  in 1402
7/06                                            1.41         Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275                  LAUDERDAL
                                                             E COMMUNITY HOSP
7/06                                             89.18       Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275                  LAUDERDAL
                                                             I COMMUNITY HOSP
                                        4,207,104.88         Trnsfr to CHECKING Acct Ending                  in 1402
7/06
                                        4,215,875.00         Trnsfr to CHECKING Acct Ending                  in 1402
7/07
                                        4,274,928.22         Trnsfr to CHECKING Acct Ending                  in 1402
7/08
7/09                                           15.58         Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275                  LAUDERDAL
                                                             • COMMUNITY HOSP
7/09                                    4,278,043.37         Trnsfr to CHECKING.Acct Ending                  in 1402
7/10                                            3.32         Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275                  LAUDERDAL
                                                             E COMMUNITY HOSP
7/10                                                  7.66   Werldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275                  LAUDERDAL
                                                             E COMMUNITY HOSP
7/10                                    4,083,615.43         Trnsfr to CHECKING Acct Ending                  in 1402
7/13                                            2.14         Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275                  LAUDERDAL
                                                             E COMMUNITY HOSP
7/13                                                  6.20   Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275                   LAUDERDAL
                                                             E COMMUNITY HOSP
7/13                                    4,090,895.20         Trnsfr to CHECKING Acct Ending                  in 1402
7/14                                    4,094,336.47         Trnsfr to CHECKING Acct Ending                  in 1402
7/15                                            7.21         Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275                   LAUDERDAL
                                                             E COMMUNITY HOSP
7/15                                    4,158,255.12         Trnsfr to CHECKING Acct Ending                   in 1402
7/16                                            4.99         FIRSTCNB/CM FEES
7/16                                    3,779,972.87         Trnsfr to CHECKING Acct Ending                   in 1402
7/17                                    3,835,373.55         Trnsfr to CHECKING Acct Ending                   in 1402
7/20                                            3.60         Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275                   LAUDERDAL
                                                             E COMMUNITY HOSP
7/20                                    3,837,207.40         Trnsfr to CHECKING Acct Ending                   in 1402




                                                                         nt,urn inn nrvIrlpt, ralna.oriln.rikannivvran7zi7n-PrzainneviA9nnlmtvY19Mic
       Case 19-22020          Doc 219       Filed 09/02/20 Entered 09/02/20 17:58:22                      Desc Main
                                            Document      Page 29 of 33



         P.O. Box 370 • Dyersburg TN 38025-0370
                    www.FirstCNB.com

              Return Service Requested

                                                                         Page:                           12 of 15




           CAH ACQUISITION COMPANY 11 LLC
                                                                           Account Number:                      41111111110111110
                                                                           Statement Date:                       7/31/20


                                                  Miscellaneous Debits

Date             Deposits            Withdrawals         Activity Description

                                    4,017,712.72         Trnsfr to CHECKING Acct Ending in 1402
7/21
                                          128.40         Worldpay/MTHCHGS
7/22
                                                         MERCH BANKCARD 542929804668275 LAUDERDAL
                                                         E COMMUNITY HOSP
                                    4,143,712.56         Trnsfr to CHECKING Acct Ending in 1402
7/22
7/23                                       47.98         Worldpay/MTHCHGS
                                                         MERCH BANKCARD 542929804668275 LAUDERDAL
                                                         E COMMUNITY HOSP
                                    4,156,208.76         Trnsfr to CHECKING Acct Ending in 1402
7/23
                                           14.35         Worldpay/MTHCHGS
7/24
                                                         MERCH BANKCARD 542929804668275 LAUDERDAL
                                                         E COMMUNITY HOSP
                                    4,198,027.16         Trnsfr to CHECKING Acct Ending in 1402
7/24
                                            3.71         Worldpay/MTHCHGS
7/27
                                                         MERCH BANKCARD 542929804668275 LAUDERDAL
                                                         E COMMUNITY HOSP
                                              17.81      Worldpay/MTHCHGS
7/27
                                                         MERCH BANKCARD 542929804668275 LAUDERDAL
                                                         E COMMUNITY HOSP
                                    3,949,313.16         Trnsfr to CHECKING Acct Ending in 1402
7/27
                                    3,965,060.37         Trnsfr to CHECKING Acct Ending in 1402
7/28
                                            4.01         Worldpay/MTHCHGS
7/29
                                                         MERCH BANKCARD 542929804668275 LAUDERDAL
                                                         E COMMUNITY HOSP
                                    4,052,908.45          Trnsfr to CHECKING Acct Ending in 1402
7/29
                                            6.48          Worldpay/MTHCHGS
7/30
                                                          MERCH BANKCARD 542929804668275 LAUDERDAL
                                                          E COMMUNITY HOSP
                                    4,150,162.91          Trnsfr to CHECKING Acct Ending in 1402
7/30
                                           20.59         Worldpay/MTHCHGS
7/31
                                                         MERCH BANKCARD 542929804668275 LAUDERDAL
                                                         E COMMUNITY HOSP
                                    3,768,322.76         Trnsfr to CHECKING Acct Ending in 1402
7/31
                                           60.00         SAFEKEEPING FEE
7/31


                                           Paid Checks
                                        * indicates skip in check numbers
                                                                 Amount Date                     Check No.                    Amount
Date    Check No.                 Amount Date Check No.

                                                                    382,669.26         7/3l            1475               7,440.39
              1469          376,815.96       7/16         1472
7/02                                                                                                   1476             429,637.89
                                             7/21         1473        1,378.32         7/31
7/10          1470          219,197.85
              1471            7,420.44       7/27         1474      255,801.66
7/14




                                                                     mmnn9nn nn9ww,non7.°MI-FIMPB(X)40707312073361000042901-00002084
       Case 19-22020           Doc 219       Filed 09/02/20 Entered 09/02/20 17:58:22                                   Desc Main
                                             Document      Page 30 of 33
                   F

         FtYC


        P.O. Box 370 • Dyersburg TN 38025-0370
                    www.FirstCNB.com
                Return Service Requested

                                                                     Page:                                          13 of 15




           CAH ACQUISITION COMPANY 11 LLC
                                                                        Account Number:                                     4111111111116
                                                                        Statement Date:                                       7/31/20

                                             Daily Balance Summary

Date               Balance                  Date         Balance                             Date                            Balance

7/01                100.00                  7/13          100.00                             7/23                              100.00
7/02                100.00                  7/14          100.00                             7/24                              100.00
7/03                100.00                  7/15          100.00                             7/27                              100.00
7/06                100.00                  7/16          100.00                             7/28                              100.00
7/07                100.00                  7/17          100.00                             7/29                               100.00
7/08                100.00                  7/20          100.00                             7/30                              100.00
7/09                100.00                  7/21          100.00                             7/31                               40.00
7/10                100.00                  7/22          100.00




                                                               ntInnA,nrs NVHIn AC   rvi.n7 nrknn ttlirlones.4 nnnnn•Art•Inne.(nnnin
              Case 19-22020                                     Doc 219                   Filed 09/02/20 Entered 09/02/20 17:58:22                                                Desc Main
                                                                                          Document      Page 31 of 33


First Citizens National Bank                                                                                       Account
                                                                                                                  Statement Date
                                                                                                                       Page                                                        14 of 15
                    FIRST CITIZENS CHECKING DEPOSIT                                                                                                                 XX-XXXXXXX
                          NAL BANK                                                     I b,2 11'.4                          CAN ACQUISITION 11 LLC
                                                                                                                        BY MARIANNA WILLIAMS RECEIVER
                                                                                                                                                                                            1470
1 1!!)                                         0                                                                                  10020
                                                                                                                               DYMMEZr                                             ba4.0
   toucj
                                                                      741                                  I           NoretVuzulit glizakAAg,                                     I $.wpafrlJ
        fiia NOV RAW414.44i•103.0
                                                                       MS
                   s m.01111/170111
                    om                                                 ANGLORD



                                                                 dAtAT
                                                                   I      $
                                                                                     $3108141              I    41)    FIRST CITIZENS
                                                                                                                       NATIONAL BANK
                                                                                                                       cro.nolsow
                                                                                                               1.10110                                                            rattAL
      450110.10424

                   07/02/2020                      Serial#               Amount $83,686.27
                                                                                                          1     40E143010424

                                                                                                               07/10/2020               Serial# 1470
                                                                                                                                                                1470

                                                                                                                                                                     Amount $219,197.85

                   FIESTOMMENS CHECKING DEPOSIT
                                            Op                                                        b                     CAN ACQUISITION 11 LLC                  07.61/1,1
                      IONAL SANK                                                                                                                                                            1471 41
                                                                                                                        BY MARIANNA WILLIAMS RECEIVER
                                                                                               o sq                                 PO BOX /I


                                                                                                           1 a ,,...e......sh,..3...,..4,,,,,,x
                                                                                                                               DYENEB11RB.TN 00000                   Del
                                                                                                                                                                         11-421-(2416)
                                                                     =1X1'.
                                .W•M
                                                                                                                                                                          "AIS                   4-r*.
                                   ,
                                   41.101MMMOI                         WIN
                                                                                                                     NATION  ENS                           hije41j2filit.%
         ,11111111111111111X'ff                                                      156.58'9.a5               0    . ...m..
       1                                                                                                       y.,0
     nso4lm10421:                                                                                              1:08103010421:                                     471

                    07/08/2020                     Serial#                Amount $50,589.25                       07 14 2020                  er1a1         1471           Amount         7,420.44

                   FIRSTCTWANS CHECKING DEPOSIT                                          tz 0 / 65
(!)                NATIONAL BANK            137=1eumb.
                                                                                     111 t/ 2. 5   /
                                                                                                                           CAN ACOUISMON 11 LLC
                                                                                                                       BY MARIANNA WILLIAMS RECEIVER
                                                                                                                                                                    tr-oVkl                1472
       Aare         ••••••••.,... •••••....a.4‘WINV•mno.
                                                                                                                                  PO00X H
                                                                                                                              mimosa,TN 00020
                                                                                                                                      •
                                                                                                                                                                    .7.4471AA4g
                                                                      XVN4                                            Lgnad*.a.ibtA624WC.E4                                        1S3W'
                                                                       r411,4,
        01        r0.1 41.111.PlAi0r•                                                                          1A•ilkgdmolkdhotodag64                                            ,46145
                                 .0:010018.01010
                                                                                                                       4
                                                                                                                       1 1ATIONCAL BANK---
                                                                                                                                      1t- '—"
                                                                                                                       tpratus10¢0N
                                                                                                          . •
                                                                                                           vast
     tr,sp11-imen                                                                                              ,n0a41040424                                      472

                    07/15/2020                     Serial#                Amount $48,325.36                    07 16 2020                   r al        14 2         Amount          382,669.26

      All    FIRST CITIZENS CHECKING DEPOSIT       1                                    z.03..65                            CAN ACCIUISMON 11 LLC                         p-INA4
       11fir NATIONAL BANK                                                                                                                                                                       1473
                                                                                                                       BY MARIANNA WILLIAMS RECEIVER
        ,37;17—..?
      tam                                31----11 /3                                    Jk it 44                                      Po MA N
                                                                                                                                17YEI1S8U11% TN **23....,
                                                                                                                     ....:-.....,--• . -:-.."            .........1•-••••"s:
                                                                                                                                                     •.........,1:1....,:   .
                                                                                                                                                                         l...,.... ,."'
                                                                                                                                                                             ;,            .....
                                                                                                                                                                                     .
                                                                                                                                                                                     -1,`",.. .
                                                                      'ocs.aV                             1 80   et '4".3171at*tatAL:f                                             t a.        I
                                                                       YAW,
                              '1OP'       a.

                                  40010410114.61
                                                                                                           0twomimiNom
                                                                                                            Ista7CITIMS
                                                                                                            NATIONAL BANK
                                                                ao's- $              1 1041
                                                                                                           %two
    45011.40424                                                                                            40843010424

                  07/22/2020                    serial#                Amount $114,988.27                          07/21/2020               Serial# 1473 Amount 41,378.32
                                                                                                                                                       wow,
                                                                                                                           CAN ACQUISITION LLC         0.17./147 1474
    CHECKING DEPOSIT                                                                                                   BY MARIANNA WILLIAMS RECOVER
                                                                                                                                    P0130X14
    20S07751             1611073                                       0.1503/007A
                                                                                                                              IPE11013170G.TN 00020                        _711442.
    0074771:011          DOA Ovasil                                    701                                            .remakf                    '7(1LCCUAZAAA.                    I $0253Tra


maw                                                        Amount         12,436.33                                 FIRSYCITIZENS
                                                                                                                Nor NATIONAL BANK
                                                                                                               memo
                                        1:5300./01.87. LIDO 21034 0110                    /000711.3033/        40843010424

                   07/29/2020                      Serial#               Amount $72,436.33                     07/27/2020               serial# 1474                 Amount $255,801.66
                                                             a•-..14041.1,40.1•1M11.04mt...,

                      CAM ACQUISITION11 LLC                           P-10/011                 1469                     CAN ACQUISITION 11 LLC
                  BY MARIANNA WILMA% RECEIVER                                                                       BY MARIANNA WILLIAMS RECEIVER .
                                 00KM 11                                                                                        P060%11
                         131,071851.104. TN $1023                   \A„.2111,46...                                •        ovEnsouw3.VN
                                                                                                           I
    !D         N (IJALte.o-f At
              NIV            k r                                       9 ssnyh                                  gi   =LT.--III
1                                                                                                              gg
                                                                                                                       WIZENS
                  EATIZISIg                                                                                I 4!) FIRST
                                                                                                                 NATIONAL BANK

    1:0843010424                                                                                                                                                                 3/0000744039,
                                                                                                               40843040424
    00.•.003111.0m.
    07/02/2020 Serial# 1469                                           Amount $376,815.96                          07 31/2020                Serial# 1475                   Amount         7,440 39


                                                                                                                 tvvV‘Annmevsnna.mrittne              rtszoonnArt-tivm4nevvrsoiriniv.osrink nrirvvIrteNen
      Case 19-22020           Doc 219       Filed 09/02/20 Entered 09/02/20 17:58:22                              Desc Main
                                            Document      Page 32 of 33


First Citizens National Bank                                    Account
                                                               Statement Date
                                                                    Page                                             15 of 15                 (


                                     CHN/141        1476
        CAR ACCIUISMON 11 LLC
    BY 1ARMNNA WILLIAMS RECEIVER
               PO BOX)1
    .     orausugoom
      um,641.44      4;t             ,ti
                        isitdmaizjc,e"r 31 1 /
                                             32I $,A4374
                                               4  4
                                                  2

           ,
       ANASO
       ,




I     FIRST CITIZENS
    O NAT1OZAL BANK


    4084301042d                  476

    07/31/2020     Serials 1476    Amount $429,637.89




                                                               /Winn Anet,my% III.47.ruvIn.tvVIII.CM   ZUVIA /17117•11 0417,MA MAMA10111/VVYWITAA
  LAUDERDALE COMMUNITY HOSPITAL
  BALANCE SHEET
                                                          Class        7/31/20           6/30/20             5/31/20           4/30/20           3/31/20           2/28/20          1/31/20          12/31/19         11/30/19         10/31/19           9/30/19
                                                                       Unaudited         Unaudited           Unaudited         Unaudited         Unaudited         Unaudited        Unaudited        Unaudited        Unaudited        Unaudited          Unaudited
  CASH                                                       100        3,754,158,33        4,399,42340      4,411,181.16      1,452,066.97        865,802.31        924,390.65     1,164,624.25     1,207,852.30       152,433.24        90,724,45         29,249.89
  ACCOUNTS RECEIVABLE                                        102        2,962,458.21        2,792,847.87     1,853,334.25      2,655,979.78      2,279,191.50      2,682,428.87     5,113,630.18     5,525,733.92     6,067,341.86     5,051,079.77      4,334,949.63
  INVENTORY                                                  104          143,935.17          143,935.17       143,935.17        143,935.17        143,935.17        143,935.17       140,162.94
  PREPAID INSURANCE                                          105           47,885.59           53,871.29        59,856.99         60,160.69
  CAPITAL ASSETS, NET                                        151       5,223,234.31         5,108,086.96     5,116,620,98      5,022,843.07      5,033,071.87      5,045,004.83      5,056,937.94     5,068,870,67     5,080,314.58     5,092,492.29     5,104,670.00

        TOTAL ASSETS                                                   12,131,671.61      12,498,164.69     11,584,928.55      9,334,985.68      8,322,000,85      8,795,759.52     11,475,355.31    11,802,456.89    11,300,089.68    10,234,296.51     9,468,869.52

  ACCOUNTS PAYABLE                                           200        4,677,587.48       4,752,364.60      4,736,248,95      5,263,727.13      5,254,147.70      5,173,111.26      5,224,080.41     4,912,701.31     4,300,318.73     3,876,342.93     3,465,341,46
  ACCRUED LIABILITIES                                        207          989,126.79       1,121,564.99      1,017,960,05        909,859,44        876,948.89        825,487.69        900,314.10     1,079,845.24     1,136,072.35     1,065,082.98     1,130,884.72
  PRE-PETITION AP/ACCRUED LIABILITIES                        202       (3,598,499.41)     (3,580,299.58)    (3,580,426.83)    (3,580,426.83)    (3,573,289.23)    (3,573,043.55)    (3569,049.51)    (3569,270.34)    (3,569,270.34)   (3,569,270.34)   (3,569,270.34)
                                                                                                                                                                                                                                                                                              Case 19-22020




  ACCRUED INTEREST EXPENSE                                   201          309,248.04         290,814.51        233,771.04        220,988.50        208,618.30        195,83576         183,877.90       161,777.01       148,295.59       134,81417        121,332.75
  STIMULUS FUNDS LIABILITY                                   209        3,330,582.04       3,467,903.83      3,458,696.27        308,361.95
  DUE TO MEDICARE                                            204        2,390,305.68       2,414,875.54      2,059,849.45      2,633,746.32      2,660,376.23      2,701,878.71      2,730,985.35     2,759,845.43     2,788,461.04     2,817,600.83     2,844,967.00
  DIP NOTES PAYABLE -STONE BANK                              203        1,067,650.09       1,067,650.09      1,067,650,09      1,067,650.09      1,067,650.09      1,067,650.09      1,067,650.09     1,067,650,09     1,067,650.09       867,650.09       867,650,09
  PRE-PETITION LONG-TERM DEBT OTHER                          205        1,347,85858        1,347,858.58      1,347,858.58      1,347,858.58      1,347,858.58      1,347,858.58      1,347,858.58     1,347,858.58     1,347,858.58     1,347,858.58     1,347,858.58
  PRE-PETITION LONG-TERM NOTE - STONE BANK                   206        2,357,557.69       2,357,557.69      2,357,557.69      2,357,557.69      2,357,557.69      2,357,557.69      2,357,557.69     2,357,557.69     2,357,557.69     2,357,557.69     2,357,557.69

        TOTAL LIABILITIES                                              12,871,416.98      13,240,290.25     12,699,165.29     10,529,322.87     10,199,868.25     10,096,336.23     10,243,274.61    10,117,965.01     9,576,943.73     8,897,636.93     8,566,321.95
                                                                                                                                                                                                                                                                                              Doc 219




  EQUITY                                                     301         (739,745.37)       (742,125.56)    (1,114,236.74)    (1,194,337.19)    (1,877,867.40)    (1,300,576.71)     1,232,080.70     1,684,491.88     1,723,145.95     1,336,659.58       902,547,57

         TOTAL LIABILITIES AND EQUITY                                  12,131,671.61      12,498,16469      11,584,928.55      9,334,985.68      8,322,000.85      8,795,759.52     11,475,355.31    11,802,456.89    11,300,089.68    10,234,296.51     9,468,869.52


  LAUDERDALE COMMUNITY HOSPITAL
  OPERATING STATEMENT
                                                                        7/31/20          6/30/20             5/31/20           4/30/20           3/31/20            2/28/20          1/31/20         12/31/19         11/30/19         10/31/19            9/30/19
                                                                                                                                                                    Unaudited        Unaudited        Unaudited        Unaudited        Unaudited          Unaudited
                                                                                                                                                                                                                                                                          Document




  PATIENT SERVICE REVENUE, GROSS                             400        33,281,880.94      29,719,541.89     26,496,939.67     23,654,843.02     20,640,391.17     17,299,631.09    13,972,565.99    10,327,164.66     6,694,593.00     3,580,227.00     18,933,276.82
  DEDUCTIONS FROM REVENUE                                    500       (22,497,202.84)    (20,161,748.38)   (18,363,824.68)   (16,246,206.02)   (15,137,476.41)   (12,537,791.50)   (7,983,099.71)   (5,561,936.54)   (3,432,029.70)   (1,867,348.30)   (13,815,179.77)
  PATIENT SERVICE REVENUE, NET                                          10,784,678.10       9,557,793.51      8,133,114.99      7,408,637.00      5,502,914.76      4,761,839,59     5,989,466.28     4,765,228.12     3,262,563.30     1,712,878.70      5,118,097.05

  OTHER REVENUE                                              410          923,979.85         775,605.17        514,205.30         11,110.03           7,762.88         4,688.69            630.03           250.00

  SALARIES AND BENEFITS                                      601         6,021,712.40       5,358,474.47      4,692,08840       4,049,653.45      3,476,831.38      2,937,558.86     2,364,583,77     1,641,505.61      990,264.57       532,430.60       3,744,146.14
  CONTRACT LABOR                                             607         1,445,896.79       1,306,782.41      1,203,303.06      1,042,758.73        909,081,70        783,746.07       662,473.03       525,445.43       259,256.04      128,100.09         935,551.53
  PURCHASED SERVICES                                         602         1,643,748.50       1,415,192.74      1,275,591.76      1,186,660.77      1,019,694.10        867,019.42       695,590.02       382,051.26       309,876.11      143,283.61         341,736.26
  LEASES                                                     605           236,655.09         208,953.94        160,519,22        140,402.14         96,035.17         81,778.60        70,448.28        65,035.24        43,851.05       33,492.61          90,530.05
  SUPPLIES AND OTHER                                         604         1,147,191,65         974,950.39        802,010.21        695,230.29        548,754.67        393,476.33       276,448.91       237,417.79      195,756,97       115,150.35         822,946.89
  MANAGEMENT FEE                                             611         1,800,000.00       1,725,000.00      1,650,000.00      1,575,000.00      1,500,000.00      1,250,000.00     1,000,000.00       693,250.00      500,000.00       250,000.00       1,540,322.58
  UTILITIES                                                  603           293,980.11         268,587.86        239,870.81        211,193.72        179,941,90        150,058.13       118,644.92        89,206.25        55,612.52       24,663.43         229,296.61
                                                                                                                                                                                                                       . 47,288.24        23,764.29         205,558.46
                                                                                                                                                                                                                                                                                        Page 33 of 33




  INTEREST EXPENSE                                           606           295,174.23         268,570.08        209,709.7,2       184,980.80        160,534.78        138,505.20       117,208.25        70,569.81
  RESTRUCTURE COSTS                                          613           285,925.43         285,925.43        285,925.43        263,459.85        243,652.43        223,876.43       223,876.43        15,704.00        15,704.00       15,704.00           4,875.00
  TAXES                                                      612            18,854.46          18,697.05         18,652.71         16,325.79         15,829.03         14,829.03        14,418.19        10,130.14
  DEPRECIATION                                               610           147,713.40         132,838.61        118,887.59         81,827.31         71,598.51         59,665.55        47,732,44        35,799.33        24,355.42        12,177,71         83,822.89
  TOTAL OPERATING EXPENSES                                              13,336,852.06      11,963,972.98     10,656,558.91      9,447,492.85      8,221,953.67      6,900,513.62     5,591,424.24     3,766,114,86     2,441,964.92     1,278,766.69      7,998,786.41

         NET INCOME (LOSS)                                                                 (1,630,574.30)     2,009,238.62)    (2,027,745.82)    (2,711,276.03)    (2,133,985.34)      398,672.07       999,363.26       820,598.38       434,112.01     (2,880,689.36)

'Unless specifically noted the above Items en the balance sheet are nest-petItInn.
                                                                                                                                                                                                                                                                          Filed 09/02/20 Entered 09/02/20 17:58:22
                                                                                                                                                                                                                                                                                              Desc Main
